UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X       For Online Publication Only
PALM BAY INTERNATIONAL, INC. and PALM
WINE HOLDINGS, LLC.,
                                                                             ORDER
                                            Plaintiffs,                      18-CV-1094 (JMA) (SIL)
                        -against-
                                                                                       FILED 
THE WINEBOW GROUP, LLC; WINEBOW, INC.;                                                 CLERK 
MARTIN SCOTT WINES, LTD.; and CONSORZIO                                                    
                                                                            11/1/2018 10:46 am
COOPERATIVE RIUNITE D’ABRUZZO,                                                             
                                                                               U.S. DISTRICT COURT 
                                             Defendants.                  EASTERN DISTRICT OF NEW YORK 
----------------------------------------------------------------------X        LONG ISLAND OFFICE 

AZRACK, United States District Judge:

        Plaintiffs Palm Bay International, Inc. (“Palm Bay”) and Palm Wine Holdings, LLC (“Palm

Wine”) (collectively, “Plaintiffs”) commenced this action against defendant Consorzio

Cooperative Riunite D’Abruzzo (“Citra” or “Defendant”) seeking declaratory and injunctive relief

regarding the ownership and exclusive use of two trademarks, as well as the invalidation of another

trademark. Defendant moves to dismiss the action on the ground that a forum selection clause

requires any litigation to proceed in Italy. Plaintiffs respond that their claims are not subject to the

forum selection clause. For the reasons stated below, Defendant’s motion to dismiss is denied.

                                              I. BACKROUND
        Citra, an Italian corporation, is a consortium consisting of nine winegrowers’ associations

hailing from the province of Chieti in the Abruzzo region of Italy. (D’Alleva Decl. ¶¶ 2–3.) For

decades, Citra has been a manufacturer and international exporter of wine. (Id. ¶ 3.) In 1991,

Citra entered into a “Contract for Exclusive Importation” (the “Contract”) with Palm Bay, a Long

Island-based importer of Italian wines. (Id. ¶ 5.) Palm Bay became the sole importer of Citra’s

wine in the United States. (Id. ¶ 7.) The Contract contains a forum selection clause, which

provides, “For each controversy that should arise out of the present contract or in its execution The
Law Court of Milan will have exclusive jurisdiction.” (Id. ¶ 5, Ex. A.) Article 1 of the Contract

states that “[Citra] obliges itself to provide [Palm Bay], the products of its own production under

CITRA trademark—and others if that is the case to agree . . . .” (Id. ¶ 6, Ex. A.) The Contract

does not contain a choice-of-law provision. In October 2017, Citra notified Palm Bay that it was

terminating the Contract, effective April 30, 2018. (Compl. ¶ 13.)

       For the duration of their business relationship, Citra manufactured the wine while Palm

Bay marketed the product.       Indeed, the Contract granted Palm Bay the exclusive right to

commercialize, promote, and advise Citra regarding U.S. sales of Citra’s product subject to

meeting certain sale minimums. (See D’Alleva Decl. ¶ 8, Ex. A, Articles 2 and 3.)

       In April 2013, Citra registered the NIRO DI CITRA trademark in the United States.

(Id. at ¶ 25.) The registration states that the NIRO DI CITRA mark was first used in commerce in

February 2013. (Compl. ¶ 21.) Plaintiffs allege that Citra has since abandoned that trademark

because “there has been no use of the NIRO DI CITRA trademark in connection with wine products

in the United States for more than three years.” (Id.)

       Plaintiffs claim they own the SHEEP THRILLS and NIRO marks because they “controlled the

nature and quality of the marks as applied to the wine products in the United States at all

times[,] . . . conceived of [both] brand names, and [] financed and created the labels.” (Id. at ¶ 15.)

In November 2016, Palm Wine, an affiliate of Palm Bay, registered the SHEEP THRILLS mark in

the United States. (Petteruti Decl. ¶ 8. Tab D.) The registration states that the Sheep Thrills mark

was first used in commerce in April 2016. (Compl. ¶ 16.) In October 2015 and June 2016, the

Alcohol and Tobacco Tax and Trade Bureau (“TTB”) issued Palm Bay a Certificate of Label

Approval (“COLA”) for SHEEP THRILLS, permitting Palm Bay to use the mark on wine labels.

(D’Alleva Dec. Tab 3.)



                                                  2
         Unlike SHEEP THRILLS, the NIRO mark is not registered in the United States. In October

2016, TTB issued Palm Bay two COLAs for NIRO. (D’Alleva Dec. Tab 2.) In January 2018, after

Citra notified Palm Bay of termination of the Contract but before the termination became effective,

a different importer—Martin Scott Wines—was issued two COLAs for the NIRO mark. (Petteruti

Decl. ¶ 14. Tab J.) When the Contract terminated on April 30, 2018, Citra appointed a new

importer—Winebow, Inc., The Winebow Group, LLC, and Martin Scott Wines, Ltd (collectively,

“Winebow”). 1 (Pl. Opp. Mem. at 2.)

         Plaintiffs commenced this action to obtain (1) declaratory relief that they are the exclusive

owners of the SHEEP THRILLS and NIRO trademarks, (2) injunctive relief to prevent Defendant from

importing or distributing any product bearing those trademarks in the United States, and

(3) cancellation of U.S. Federal Trademark Registration No. 4,325,193 for the NIRO DI CITRA

trademark owned by Citra. (Compl. ¶¶ 1–3.) Defendant has moved to dismiss Plaintiffs’

complaint on the ground that the Contract’s forum selection clause requires adjudication in the

Law Court of Milan in Italy.

                                                II. DISCUSSION
A. Standard for Analyzing Forum Selection Clauses
         Courts apply a four-part analysis in determining whether to dismiss a claim based on a

forum selection clause:

         At the first three steps, a court asks (1) whether the clause was reasonably
         communicated to the party resisting enforcement; (2) whether the clause is
         mandatory, i.e., whether the parties are required to bring any dispute to the
         designated forum; and (3) whether the claims and parties involved in the suit are
         subject to the forum selection clause. If the answer to all three questions is yes, the
         clause is “presumptively enforceable.” At the final step, a court asks (4) whether
         the resisting party has rebutted that presumption by making “a sufficiently strong



1
 These entities were voluntarily dismissed from this action without prejudice pursuant to a stipulation in August 2018.
(Stipulation of Dismissal without Prejudice, August 2, 2018, ECF No. 45; Order, August 6, 2018, ECF No. 46.)

                                                          3
       showing that ‘enforcement would be unreasonable or unjust, or that the clause was
       invalid for such reasons as fraud or overreaching.’”
Donnay USA Ltd. v. Donnay Int’l S.A., 705 F. App’x. 21, 23 (2d Cir. 2017) (citations omitted).

Here, only the third step is in dispute; namely, whether Plaintiffs’ claims are subject to the

Contract’s forum selection clause.

B. Parties’ Arguments
       The forum selection clause states that the Law Court of Milan will have exclusive

jurisdiction over “each controversy that should arise out of the present contract or in its execution.”

(D’Alleva Decl., Ex. A) (emphasis added).) The parties’ dispute centers on whether Plaintiffs’

claims “arise out of” the Contract and are thus subject to the forum selection clause.

       Defendant argues that Plaintiffs’ claims arise out of the Contract because Palm Bay’s entire

business relationship with Citra stems from the Contract. (Def. Mem. at 15.) In other words, Palm

Bay had no right to sell or market Citra’s wine with the SHEEP THRILLS or NIRO marks absent the

Contract. Accordingly, Defendant argues that any determination with respect to Palm Bay’s

claims require consideration of the parties’ rights under the Contract. (Id.)

       Plaintiffs oppose Defendant’s motion, asserting that under settled Second Circuit

precedent—specifically Phillips v. Audio Active Ltd., 494 F.3d 378 (2d Cir. 2007)—its claims do

not “arise out of” the Contract. (Pl. Opp. Mem. at 9.) Rather, Plaintiffs contend that their claims

merely arise from the federal laws governing ownership and cancellation of federally registered

and unregistered trademarks. (Id.)

C. Phillips’ Interpretation of “Arising Out Of”

       Plaintiffs rely on Phillips in arguing that its claims are not covered by the forum selection

clause. In Phillips, the forum selection clause provided that “any legal proceedings that may arise

out of [this agreement] are to be brought in England.” Id. at 386. The Second Circuit held that


                                                  4
this language did not cover the plaintiff’s federal copyright, unjust enrichment, and unfair

competition claims even though the plaintiff had a contract with the defendant that, according to

the defendant, granted defendant a license for the musical recordings at issue in the lawsuit. Id. at

391–92. The court explained that to “‘arise out of’ means ‘to originate from a specified source,’

and generally indicates a causal connection.”         Id. at 389 (quoting WEBSTER’S THIRD NEW

INTERNATIONAL DICTIONARY 117 (1981) and citing Coregis Ins. Co. v. Am. Health Found., Inc.,

241 F.3d 123, 128 (2d Cir. 2001)). The phrase does not encompass all claims that have some

relationship with the contract, including claims that may only “relate to,” be “associated with,” or

“arise in connection with” the contract. Id. The court also explained that the fact that a dispute’s

resolution arguably depends upon the construction of the parties’ agreement is insufficient for a

claim to “arise out of” that agreement. Id. at 388–389 (declining to ascribe “arise out of” the

expansive connotation it possesses in the arbitration clause context). Additionally, the court

observed that if the plaintiff “were to succeed in persuading the trial court of his interpretation of

the recording contract, success on the merits of his copyright claims would leave the recording

contract undisturbed.” Id. at 391.

       The Second Circuit then analyzed the substance of plaintiff’s claims “shorn of their labels.”

Phillips at 388 (citing Roby v. Corp. of Lloyd’s, 996 F.2d 1353, 1361 (2d Cir. 1993)). The court

explained that despite how plaintiff may characterize them, claims only “arise out of” an agreement

when they originate from a right or duty under that agreement. Id. at 391. Noting that the

complaint did not rely on the parties’ contract, the court held that plaintiffs’ claims did not arise

out of the agreement as “the proceeding [could] begin in court without any reference to the

contract.” Id. 391–92. The Second Circuit also indicated that raising the contract as a defense to




                                                  5
plaintiff’s claims was insufficient to bring those claims within the scope of the forum selection

clause. Phillips, 494 F.3d at 391.

       Since Phillips, the Second Circuit has continued to construe the phrase “arise out of” in the

forum selection context narrowly. See Altvater Gessler-J.A. Baczewski Int’l (USA) Inc. v.

Sobieski Destylamia S.A., 572 F.3d 86, 91 (2d Cir. 2009) (holding that the plaintiffs’ trademark

claims were not subject to the forum selection clause because they could stand without reference

to the contract and “[were] not based on rights originating from the licensing agreements”). In

sum, claims that can stand without reference to a contract do not “arise out of” that agreement.

Further, raising the contract as a defense in anticipation of plaintiff’s claims is also insufficient.

For a forum selection clause to apply, a plaintiff’s claims must originate from a contractual right

or duty.

D. Analysis

       Phillips instructs that the analysis turn on the substance of Plaintiffs’ claims “shorn of their

labels” as they relate to the language of the Contract’s forum selection clause. Id. at 388; Altvater

Gessler, 572 F.3d at 90 (“The court must examine the substance of [a plaintiff’s] claims as they

relate to the precise language of the specific clause at issue.”). Here, the Contract’s forum selection

clause, which covers “each controversy that should arise out of the present contract or in its

execution,” is as narrow as the one in Phillips. 949 F.3d at 386 (encompassing “any legal

proceedings that may arise out of [this agreement]”) (emphasis added). Accordingly, the forum

selection clause is narrow and only covers claims that assert rights or duties originating from the

Contract—not those that merely “relate to” or “arise in connection with” the Contract.

       In this case, Plaintiffs’ claims originate solely under federal law. Plaintiffs’ claims for

injunctive and declaratory relief regarding the SHEEP THRILLS and NIRO trademarks are grounded



                                                  6
in the Lanham Act. (Compl. ¶ 15) (“[U]nder U.S. trademark law, Plaintiffs are the owners of the

SHEEP THRILLS and NIRO trademarks . . . .”); (Compl. ¶ 18) (“Based on the above described

activities undertaken at its own expense, Palm Bay is the owner of all common-law trademark

rights in and to the NIRO brand under governing U.S. trademark law.”). Plaintiffs’ invalidation

claim also flows from U.S. trademark law. (Compl. ¶ 33) (“Citra has abandoned whatever rights

existed in the NIRO DI CITRA mark pursuant to the Lanham Act.”). Defendant, however, contends

that Plaintiffs’ claims arise out of the Contract because the parties’ entire business relation stems

from the agreement and, thus, any determination with respect to those claims require consideration

of parties’ rights under the Contract. (Def. Mem. at 17–18.) Defendant cites Young Women’s

Christian Association, National Board v. HMC Entertainment in support of its argument. No. 91-

CV-7943, 1992 WL 279361 (S.D.N.Y. Sept. 25, 1992). HMC Entertainment is a pre-Phillips case

that relies on Bense v. Interstate Battery Systems of America, in which the Second Circuit held

that the forum selection clause at issue—which covered “any suit or causes of action arising

directly or indirectly from this agreement”—encompassed the plaintiff’s antitrust claims because

“the ‘gist’ of plaintiff’s claims involved defendant’s allegedly wrongful termination of the

agreement,” 683 F.2d 718, 720 (2d Cir. 1982). Phillips, however, distinguished Bense, stating:

       In Bense, the plaintiff could only show injury by demonstrating that the defendant
       had breached the contract by terminating without due cause. The contract
       containing the forum selection clause was the source of the right, duty and injury
       asserted by the plaintiff and we accordingly held the clause to govern his claims.
Phillips, 494 F.3d at 392. Here, unlike Bense, Plaintiffs’ trademark infringement claims do not

require Plaintiff to show that Defendants breached a right or duty in the Contract. Like the

plaintiff’s copyright claims in Phillips, which originated under the Copyright Act, Plaintiffs’

claims originate solely under the Lanham Act. Thus, in light of Phillips, the Court’s “focus [is]




                                                 7
on the source of the rights or duties sought to be enforced by the complaining party,” irrespective

of the source of the parties’ business relationship. Phillips, 494 F.3d at 392.

       Defendant also attempts to distinguish Phillips and similar case law on the grounds that the

ownership rights in Phillips arose before the consummation of the agreement, whereas Palm Bay

purports to have obtained its ownership interest in the marks after the Contract’s execution. (Def.

Mem. at 16.) Defendant has not cited any cases imposing a temporal requirement. Cf. Japan Press

Service, Inc. v. Japan Press Service, Inc., No. 11-CV-5875, 2013 WL 80181 at *11 (E.D.N.Y. Jan.

2. 2013) (finding that plaintiff’s trademark infringement claims were not subject to the forum

selection clause even though the plaintiff’s alleged ownership rights arose after the parties’

executed their agreement). In any event, such a requirement cannot be squared with Phillips. The

central inquiry is whether the claims originate from the parties’ agreement—not when those

ownership rights supposedly arose in relation to an agreement’s execution.

       Here, the source of Plaintiffs’ claims is federal law, not the Contract, because the claims

may be raised without reference to the agreement. In other words, Plaintiffs’ claims do no invoke

or seek to enforce a contractual right or duty.

       Additionally, the fact that a contractual provision may be asserted as a defense to Plaintiffs’

claims is insufficient to bring those claims within the forum selection clause’s scope. Phillips, 494

F.3d at 391. Specifically, Defendant contends that Article 1 operates as a licensing provision that

confers Citra with ownership rights to any trademarks involved in the parties’ course of dealing

(See Def. Mem. at 4; Def. Reply Mem. at 4.) Plaintiffs dispute this. (See Petteruti Decl., ¶ 5.) This

issue need not be resolved to decide the instant motion; but Article 1 of the Contract is far from

unambiguous. It is unclear whether the Contract grants Citra any rights concerning the SHEEP

THRILLS and NIRO trademarks such that a finding of copyright infringement would be tantamount



                                                  8
to a finding of a breach of a licensing provision in the Contract. Cf. Direct Mail Prod. Serv. Ltd.

v. MBNA Corp., No. 99-CV-10550, 2000 WL 1277597, at *6 n.2, *1 (S.D.N.Y. Sept. 7, 2000)

(noting that “the Agreement was essentially a licensing arrangement” due to its “[inclusion of]

detailed provisions governing the use and ownership of the [intellectual property]” such that “a

finding of copyright infringement would be tantamount to a finding of a breach of the Agreement’s

provisions governing ownership and use of [that property]”). In any event, Phillips instructs that

a plaintiff’s claims do not arise out of a contract if the parties’ agreement is only relevant as a

defense. Phillips, 949 F.3d at 391. Here, as Phillips, “[t]he only nexus between the proceedings

and the contract [is] when the defendants raise their defenses.” Id. at 392. Therefore, like Phillips,

Plaintiffs’ claims may begin in court without reference to the Contract. The forum selection clause

is inapplicable.

                                       III. CONCLUSION

       For the reasons stated above, Defendant’s motion to dismiss is denied.

       The oral argument scheduled for November 2, 2018, at 2:00 p.m is cancelled. A status

conference before the Court is hereby scheduled for November 20, 2018, at 3:00 p.m. in courtroom

6E of the Brooklyn courthouse.

SO ORDERED.

Dated: November 1, 2018
Central Islip, New York

                                                              /s/ (JMA)
                                                      JOAN M. AZRACK
                                                      UNITED STATES DISTRICT JUDGE




                                                  9
